t c memo united_states tax_court warren lee brandt petitioner v commissioner of internal revenue respondent docket no 787-07l filed date warren lee brandt pro_se kristin m timmons for respondent memorandum opinion swift judge this matter is before us on respondent’s motion for summary_judgment under rule petitioner does not dispute any of the material facts relied upon in respondent’s motion for summary_judgment unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure in this collection case under sec_6320 petitioner challenges respondent’s notice_of_federal_tax_lien filing relating to dollar_figure in outstanding federal employment_taxes petitioner owes in connection with his law practice background at the time the petition was filed petitioner resided in wisconsin petitioner is a lawyer and practices law in the community in which he resides during the periods in issue petitioner employed a legal assistant to aid him in carrying out day-to-day activities of his law practice petitioner’s law practice periodically withheld and remitted to respondent employment_taxes withheld from employee wages petitioner generally relied on his legal assistant to prepare and timely file federal employment_tax returns and to remit to respondent the employment_taxes that were due in connection with wages paid to employees for for the last quarter of and for and however petitioner’s legal assistant prepared but did not file with respondent the federal employment_tax returns that were due for the above periods petitioner’s legal assistant also did not remit to respondent any of the employment_taxes that were due rather petitioner’s legal assistant embezzled from petitioner the employment_taxes owed to respondent in date petitioner discovered his legal assistant’s failure_to_file the above federal employment_tax returns and her embezzlement petitioner thereafter filed with respondent the federal employment_tax returns but petitioner did not remit to respondent the employment_taxes reported due thereon on date respondent mailed to petitioner a notice_of_federal_tax_lien filing with respect to the total dollar_figure in employment_taxes interest and penalties that were due for the above periods on date petitioner timely filed with respondent a form request for a collection_due_process_hearing at that time petitioner had not filed his or individual federal_income_tax return on date respondent and petitioner participated in a collection_due_process cdp hearing during the cdp hearing petitioner stated that he was willing to assign to respondent his rights to an dollar_figure wisconsin state court civil judgment that petitioner had obtained against his former legal assistant petitioner also stated that he was willing to assign to respondent all rights to restitution that he someday might receive as a result of an anticipated criminal prosecution of his legal assistant for embezzlement petitioner acknowledged to respondent’s appeals officer that the resolution of any criminal prosecution against his legal assistant would take time and petitioner therefore also offered to enter into an offer-in-compromise with respondent the appeals officer granted petitioner an extension until date to submit to respondent a financial information statement and a formal offer-in-compromise and to file with respondent his and individual federal_income_tax returns petitioner however did not submit to respondent a financial statement a formal offer-in-compromise or his and individual federal_income_tax returns by the date deadline and on date respondent issued a notice_of_determination sustaining the notice_of_federal_tax_lien filed against petitioner on date petitioner filed his petition herein discussion when no material fact remains at issue we may grant summary_judgment as a matter of law rule b fla country clubs inc v commissioner 122_tc_73 affd on other grounds 404_f3d_1291 11th cir at no point herein has petitioner contested his liability for the employment_tax liabilities for the periods in issue we review respondent’s appeals_office determination for abuse_of_discretion see 114_tc_604 114_tc_176 although petitioner’s argument is not completely clear petitioner appears to be arguing that respondent’s appeals_office should have treated as an offer-in-compromise petitioner’s offer to assign to respondent the dollar_figure civil judgment and any judgment for restitution that might be awarded against his former legal assistant in light of petitioner’s failure_to_file with respondent his and federal_income_tax returns and petitioner’s failure to submit to respondent a financial statement and a formal offer-in-compromise respondent clearly did not abuse his discretion in establishing a deadline for petitioner to submit a proper offer-in-compromise and in not treating as an eligible offer-in-compromise petitioner’s willingness to assign to respondent civil judgments petitioner had been awarded or that he might be awarded see 124_tc_69 cavazos v commissioner tcmemo_2008_257 see also prater v commissioner tcmemo_2007_241 roman v commissioner tcmemo_2004_20 rodriguez v commissioner tcmemo_2003_153 londono v commissioner tcmemo_2003_99 mccorkle v commissioner tcmemo_2003_34 internal_revenue_manual pt a date for the reasons stated we shall grant summary_judgment in favor of respondent we have considered petitioner’s other arguments and find them unpersuasive to reflect the foregoing an appropriate order and decision will be entered for respondent
